By the court.

It is well settled, that an- individual may ratify and confirm, when of age, a contract made by him when an infant ; and the contract, when thus ratified and confirmed, will be binding upon him. 2 N. H. Rep. 51, Wright vs. Steele.—1 D. & E. 648.
In some cases, the contract of an infant may be confirmed and made valid, when he arrives at the age of twenty-one years, by his mere acts. 1 N. H. Rep. 73, Roberts vs. Wiggin.—4 Esp. N. P. C. 187, Taylor vs. Crocker. Cro. James, 320, Kelsey's case.—Com. Dig. “ Infant” c. 6.—3 Burr. 1717. Bul. N. P. 154.
In other cases, such a contract may be made valid by an express promise, voluntarily made to the party himself, with whom the contract was made, or his agent. 5 Esp. N. P. C. 102, Harmer vs. Killing, 2 Esp. N. P. C. 628.—14 Mass, Rep. 457.— 1 Pickering 221 & 202.—9 Mass. Rep. 62.—10 ditto 137.—11 ditto 147.
In chancery, where a testator devised his personal estate for the payment of his debts, particularly those to which he. had set his hand ; it was decreed, that a bond debt, contracted while he was an infant, should be paid. Mr. Eq. Ca. 282.
And although we are of opinion, that the mere declaration of an intention to pay, made by an adult, is not sufficient to bind him to pay a note, made when he was an infant, still we think, that when, as in this case, he employs an agent to find the note, and authorizes that agent to pay it, after he arrives at the age of twenty-one years, these acts amount to such a confirmation of the contract, as ought to bind him. There is great propriety in holding, that he shall not be bound, by loose declarations of intentions, but when, after arriving at years of discretion, he deliberately adopts the contract, and gives evidence of this, not only by his declaration, but by his acts, we think, he ought to be bound. There must, therefore, be, in this case,

Judgment on the verdict.